Exhibit 10.16

AMENDMENT No. 3

TO

AGREEMENT FOR INVENTORY FINANCING

This AMENDMENT (“Amendment”) to AGREEMENT FOR INVENTORY FINANCING is made as of
May 27, 2005 by and between PC CONNECTION, INC., a corporation, duly organized
under the laws of the State of Delaware (“PC Connection”), MERRIMACK SERVICES
CORPORATION a corporation, duly organized under the laws of the State of
Delaware (“Merrimack”), GOVCONNECTION, INC., a corporation, duly organized under
the laws of the State of Maryland (“GovConnection”), and MOREDIRECT, INC., a
corporation, duly organized under the laws of the State of Florida
(“MoreDirect”) (PC Connection, Merrimack, GovConnection and MoreDirect are
referred to herein as a “Customer” or, collectively, the “Customers”) and IBM
CREDIT LLC, a Delaware limited liability company, formerly IBM Credit
Corporation (“IBM Credit”).

RECITALS:

WHEREAS, Customers and IBM Credit have entered into that certain Agreement for
Inventory Financing dated as of October 31, 2002 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”); and

WHEREAS, Customers AND IBM Credit desire to amend the Agreement as more fully
set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises set forth herein, and for other
good and valuable consideration, the value and sufficiency of which is hereby
acknowledged, the parties hereto agree that the Agreement is amended as follows:

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

Section 2. Amendment. The Agreement is hereby amended be deleting subsection
(A) of Section 4.1 in its entirety and substituting, in lieu thereof, the
following:

“(A) all goods manufactured or sold by International Business Machines
Corporation (“IBM”), Lenovo (United States) Inc. (“Lenovo”) or Lexmark
International, Inc. (“Lexmark”) or bearing the trademarks or trade names of IBM,
Lenovo or Lexmark, including, inventory and equipment and all parts thereof,
attachments, accessories and accessions thereto, products thereof and documents
therefor, but excluding, however, each Customer’s capital equipment;”

Section 3. Representations and Warranties. Customer makes to IBM Credit the
following representations and warranties all of which are material and are made
to induce IBM Credit to enter into this Amendment.

Section 3.1 Accuracy and Completeness of Warranties and Representations. All
representations made by Customer in the Agreement were true and accurate and
complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by Customer in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.

Section 3.2 Violation of Other Agreements. The execution and delivery of this
Amendment and the performance and observance of the covenants to be performed
and observed hereunder do not violate or cause Customer not to be in compliance
with the terms of any agreement to which Customer is a party.



--------------------------------------------------------------------------------

Section 3.3 Litigation. Except as has been disclosed by Customer to IBM Credit
in writing, there is no litigation, proceeding, investigation or labor dispute
pending or threatened against Customer, which if adversely determined, would
materially adversely affect Customer’s ability to perform Customer’s obligations
under the Agreement and the other documents, instruments and agreements executed
in connection therewith or pursuant hereto.

Section 3.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by Customer and is enforceable against
Customer in accordance with its terms.

Section 4. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Customer hereby, ratifies, confirms and agrees that the Agreement, as
amended hereby, represents a valid and enforceable obligation of Customer, and
is not subject to any claims, offsets or defenses.

Section 5. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Amendment as of the date first above written.

 

IBM CREDIT LLC,     PC CONNECTION, INC.

/s/ Thomas Harahan

   

/s/ Jack L. Ferguson

Thomas Harahan, Manager

   

Jack L. Ferguson, Treasurer and Interim CFO

[PLEASE PRINT NAME & TITLE]     [PLEASE PRINT NAME & TITLE]     MERRIMACK
SERVICES CORPORATION    

/s/ Jack L. Ferguson

   

Jack L. Ferguson Treasurer and Interim CFO

    [PLEASE PRINT NAME & TITLE]     GOVCONNECTION, INC.    

/s/ Gary Anderson

   

Gary Anderson, Treasurer

    [PLEASE PRINT NAME & TITLE]

[Signatures continue on following page.]



--------------------------------------------------------------------------------

    MOREDIRECT, INC.      

/s/ Scott J. Modist

   

Scott J. Modist C.F.O.

    [PLEASE PRINT NAME & TITLE]